DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 8, 16, and 24 in the reply filed on 22 July 2021 is acknowledged.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-10, 12, 16-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG Pub No. 2010/0003638 A1) in view of Huebner (US 6,030,162 A).
Regarding independent claim 8, independent claim 16, and independent claim 24, and referring to Figures 1, 2, and the first/left embodiment of Figure 8, Collins et al. ‘638 discloses a threaded implant (10) comprising:
an inner elongated one-piece ([0023] – “When assembled, the core 20 extends axially from the head 12, the anchor 16, or both the head 12 and the anchor 16. Core 20 also may be integrally formed with, or otherwise permanently connected to, either the head 12 or anchor 16”) main body having a proximal end (12, 500), a mid-section (20/22, 506) and a distal end (16, 504); 
a first set of threads (external threads 15) provided along the proximal end at a fixed distance from a second set of threads (external threads 15) provided along the distal end (e.g., said distance is “fixed” when threaded implant 10 is finally assembled or implanted; also, threaded implant 10 is patient-specific, therefore having a fixed distance between the proximal threads and the distal threads – see [0023], [0045], [0067], and [0068]); and 
it may rotate (Figures 1, 2, and 8 - it may rotate during trialing, it may rotate during assembly of threaded implant, and/or it may rotate when threaded implant is finally assembled and/or implanted) with respect to the main body while being constrained from axial movement (Figure 2 – see retaining shoulders 36, 38; further, see [0025] and [0033]).
Regarding independent claim 16 and independent claim 24, Figures 1, 2, and the first/left embodiment of Figure 8 clearly show the proximal and distal threads external and facing outward such that they are exposed to bone when the implant is implanted.
Regarding newly-added recitation “elongated one-piece main body”, Collins et al. ‘638 discloses “When assembled, the core 20 extends axially from the head 12, the anchor 16, or both the head 12 and the anchor 16. Core 20 also may be integrally formed with, or otherwise permanently connected to, either the head 12 or anchor 16” ([0023]).
The Examiner is broadly interpreting the term “one-piece” as "unitary" or “integral”. Regarding interpreting the term “one-piece” as "unitary", the body will be “one-piece”, i.e., unitary, once finally assembled. Regarding interpreting the term “one-piece” as “integral”, the term "integral" was held not to be limited to a fabrication of the parts from a single piece of metal, but was inclusive of other means of maintaining the parts fixed together as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
The interpretation of the term “one-piece” as "unitary" or “integral” is also evidenced from, e.g., Roby et al. (US PG Pub No. 2018/0214192 A1; cited in Applicant’s IDS) disclosing (compare Figures 5A, 5B to Figures 6A, 6B) a threaded implant (410; 510) comprising an elongated main body having a proximal end (414; 514), a mid-section (412; 512) and a distal end (430; 530); a set of threads (421; 521) provided along the distal end; and a sleeve (438; 538) located on the mid-section of the main body between the proximal end and the distal end of the elongated main body, the proximal end having a greater radial dimension than a radial dimension of the distal end (Figures 5A, 5B; Figures 6A, 6B). The embodiment of Figures 5A, 5B comprises an elongated main body that is monolithically-formed ([0050]; [0052]). The embodiment of Figures 6A, 6B comprises an elongated main body that is "unitary" or “integral”, as shown finally assembled in Figure 6B ([0055]; [0056]), therefore “one-piece”. 
Collins et al. ‘638 discloses the implant as non-tapered or as having a taper from the proximal end to the distal end ([0019]). Therefore the proximal threads will have a greater radial dimension than a radial dimension of the distal threads (for the tapered embodiments). Additionally, the first/left embodiment of Figure 8 seems to show the proximal threads (500) as having a greater radial dimension than a radial dimension of the distal threads (504). 
Further, this is already known in the art. For example, Huebner ‘162 teaches (Figures 15-17 and 19-21) a threaded implant comprising proximal (trailing) threads having a greater radial dimension than a radial dimension of distal (leading) threads in order to minimize the driving force required to advance the threaded implant and/or to prevent and/or mitigate the stripping Huebner ‘162, with the invention of Collins et al. ‘638, in order to minimize the driving force required to advance the threaded implant and/or to prevent and/or mitigate the stripping of the leading threads in the object being secured that may occur due to tension along the length of the threaded implant.
Regarding claim 17, as shown in the 103(a) rejection above, Collins et al. ‘638 in view of Huebner ‘162 teaches wherein a minor diameter in a region of the external proximal thread is larger than a minor diameter in a region of the distal thread.
Regarding claim 9 and claim 19, Collins et al. ‘638 teaches wherein the sleeve has a transverse cross-section that is rectilinear ([0022] – “The transverse cross-section of the outer surface of the sleeve portion may have flat sides and may be polygonal, or may have curved sides such as with ovals, or may be any combination or variation thereof, whether or not a regular shape”; [0049] – “For the intermediate part, alternative cross-sectional shapes with outer peripheries may be non-circular to increase friction as described above. The alternative forms provided may include circular shapes, non-circular curved shapes such as ovals, ellipses, and so forth, polygonal shapes such as hexagons whether regularly shaped or not, and any combination of both curves and flat sides”).
The transverse cross-section of the outer surface of the sleeve portion may have flat sides and may be polygonal, or may have curved sides such as with ovals, or may be any combination or variation thereof, whether or not a regular shape”; [0049] – “For the intermediate part, alternative cross-sectional shapes with outer peripheries may be non-circular to increase friction as described above. The alternative forms provided may include circular shapes, non-circular curved shapes such as ovals, ellipses, and so forth, polygonal shapes such as hexagons whether regularly shaped or not, and any combination of both curves and flat sides”).
Regarding claim 12 and claim 18 and claim 21, wherein the second set of threads has a pitch that is greater than a pitch of the first set of threads (Collins et al. ‘638 - the first/left embodiment of Figure 8 clearly show the second set of threads as having a pitch that is greater than a pitch of the first set of threads). Further, Collins et al. ‘638 in view of Huebner ‘162 teach said subject matter (Huebner ‘162 – C4:L38-42).

7.	Claims 11 and 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG Pub No. 2010/0003638 A1) in view of Huebner (US 6,030,162 A) as applied to claim 8, claim 16, and claim 19 above, and further in view of Reiley (US PG Pub No. 2011/0087294 A1).
 Collins et al. ‘638 in view of Huebner ‘162 discloses the invention as claimed, except for particularly disclosing wherein the outer sleeve has a transverse cross- sectional profile that is triangular in shape. Notice, Collins et al. ‘638 discloses: [0022] – “The transverse cross-section of the outer surface of the sleeve portion may have flat sides and may be polygonal, or may have curved sides such as with ovals, or may be any combination or variation thereof, whether or not a regular shape”; and [0049] – “For the intermediate part, alternative cross-sectional shapes with outer peripheries may be non-circular to increase friction as described above. The alternative forms provided may include circular shapes, non-circular curved shapes such as ovals, ellipses, and so forth, polygonal shapes such as hexagons whether regularly shaped or not, and any combination of both curves and flat sides”. Further, this is already known in the art. For example, Reiley ‘294 teaches (Figures 1-7) a threaded implant comprising an outer sleeve (20) having a curvilinear transverse cross- sectional profile or having a rectilinear (e.g., triangular) transverse cross- sectional profile (Figures 2 and 4). Reiley ‘294 teaches the triangular transverse cross- sectional profile is advantageous since it “effectively resists rotation and micromotion once implanted” ([0049]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an outer sleeve having a transverse cross- sectional profile that is triangular in shape, as taught by Reiley ‘294, with the invention of Collins et al. ‘638 in view of Huebner ‘162, in order to resist rotation and micromotion once implanted.
Regarding claim 23, Reiley ‘294 discloses wherein the outer sleeve comprises a plurality of fenestrations therethrough in order to promote bone in-growth ([0052]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the outer sleeve comprises a plurality of fenestrations therethrough, as taught by Reiley ‘294, with the invention of Collins et al. ‘638 in view of Huebner ‘162, in order to promote bone in-growth.

8.	Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US PG Pub No. 2010/0003638 A1) in view of Huebner (US 6,030,162 A) as applied to claim 16 above, and further in view of Schneider et al. (US PG Pub No. 2016/0081809 A1).
Collins et al. ‘638 in view of Huebner ‘162 discloses the invention as claimed, except for particularly disclosing wherein the outer sleeve has a tapered leading edge.
Looking to Applicant’s specification (as originally filed), there is no criticality in the use of “wherein the outer sleeve has a tapered leading edge”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the outer sleeve of Collins et al. ‘638 threaded implant to have a “tapered leading edge” because Applicant has not disclosed that shaping an outer sleeve to have a “tapered leading edge” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with variations of the “leading edge” shape (e.g., flat; tapered; linear; blunt; pointed; etc.), because any of said variations would have equally permitted insertion of the threaded implant into bone.
Further, this is already known in the art. For example, Schneider et al. ‘809 teaches (Figures 7A-10D) an outer sleeve (10) with a tapered leading edge (see edges around distal end 18) that will facilitate insertion of the outer sleeve into bone ([0069]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an outer sleeve with a tapered leading Schneider et al. ‘809, with the invention of Collins et al. ‘638 in view of Huebner ‘162, in order to facilitate insertion of the threaded implant into bone.

Response to Arguments
9.	Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive. 
The Applicant argues “Applicant reiterates all Remarks from the previous Response. Collins describes and teaches that the anchor and head must be two separate components. Collins states that they must initially be separated from one another to allow the intermediate part 14 to be disposed on the core (see paragraph [0020])” and “The Advisory Action interprets unitary, in light of the specification, to include “integral.” Applicants believe this interpretation, particularly when read in light of figures 14-17 and the textual description thereof, is an unreasonable interpretation”. The Examiner respectfully disagrees.
I. Regarding “The Advisory Action interprets unitary, in light of the specification, to include “integral.” Applicants believe this interpretation, particularly when read in light of figures 14-17 and the textual description thereof, is an unreasonable interpretation”, Figures 23-27 of the specification shows a modular embodiment, having a separate proximal end, a separate distal end, and a separate sleeve. Therefore, in light of the specification, the Examiner’s interpretation for “unitary” or “integral” is not “an unreasonable interpretation”.
II. Regarding “Applicant reiterates all Remarks from the previous Response. Collins describes and teaches that the anchor and head must be two separate components. Collins states that they must initially be separated from one another to allow the intermediate part 14 to be disposed on the core (see paragraph [0020])”:
a. Collins et al. ‘638 discloses “When assembled, the core 20 extends axially from the head 12, the anchor 16, or both the head 12 and the anchor 16. Core 20 also may be integrally formed with, or otherwise permanently connected to, either the head 12 or anchor 16” ([0023]).
b. The Examiner is broadly interpreting the term “one-piece” as "unitary" or “integral”. Regarding interpreting the term “one-piece” as "unitary", the body will be “one-piece”, i.e., unitary, once finally assembled. Regarding interpreting the term “one-piece” as “integral”, the term "integral" was held not to be limited to a fabrication of the parts from a single piece of metal, but was inclusive of other means of maintaining the parts fixed together as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
c. The interpretation of the term “one-piece” as "unitary" or “integral” is also evidenced from, e.g., Roby et al. (US PG Pub No. 2018/0214192 A1; cited in Applicant’s IDS) disclosing (compare Figures 5A, 5B to Figures 6A, 6B) a threaded implant (410; 510) comprising an elongated main body having a proximal end (414; 514), a mid-section (412; 512) and a distal end (430; 530); a set of threads (421; 521) provided along the distal end; and a sleeve (438; 538) located on the mid-section of the main body between 

Conclusion
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774